Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13-18, and 20 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the primary reason for the allowance of the claims is the inclusion of the limitation “a first impurity region arranged between the substrate and the gate dielectric film; and a second impurity region arranged between the device isolation film and the gate dielectric film, […] and the second portion being arranged over the device isolation film, and wherein a thickness of the second impurity region is smaller than a thickness of the first impurity region.”  
The available art of record does not appear to disclose or render obvious the above limitation, in combination with the other limitations of claims 1 and 7.   
Regarding claim 17, the primary reason for the allowance of the claims is the inclusion of the limitation “and wherein the impurity region comprises a first impurity region contacting the substrate and a second impurity region contacting the device isolation film, and a thickness of the second impurity region is smaller than a thickness of the first impurity region”
The available art of record does not appear to disclose or render obvious the above limitation, in combination with the other limitations of claims 17.   
Remaining claims depend from claim 1, 7, or 17 and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barden US 4889492 A discloses variable doping depths around a trench, but there are no trenches in isolation.
Taketani US 20120211813 A1 discloses different levels of implant alongside isolated versus other gates, but implant is source/drain and does not meet positional limitations, e.g. fig 1b.  
Kuroi US 20040053458 A1 discloses dopant diffusion from a gate insulator into substrate, e.g. abstract, para 0071-0072.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812